EXHIBIT 10.5

 

KATE SPADE & COMPANY,
STAKING GRANT MARKET SHARE UNIT AWARD
NOTICE OF GRANT:

 

 

PARTICIPANT NAME:

 

 

 

PARTICIPANT ID:

 

 

 

GRANT DATE:

 

 

 

NUMBER OF UNITS:

· shares

 

 

 

We are pleased to inform you that, pursuant to the Company’s 2013 Stock
Incentive Plan, the Compensation Committee of the Board of Directors of Kate
Spade & Company, has made an award of market share units to you, subject to the
terms and conditions set forth in the attached Grant Certificate.

 

 

 

*                                                                                        
*                                                                                        
*

 

--------------------------------------------------------------------------------


 

STAKING GRANT MARKET SHARE UNIT AWARD GRANT CERTIFICATE

 

The Grant Certificate (the “Grant Certificate”) is made as of the Grant Date set
forth in the attached Notice of Grant (the “Grant Date”), by and between Kate
Spade & Company, (the “Company”) and the employee named in the attached Notice
of Award (the “Participant”).

 

The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (“Board”) has made the award described herein (this “Award”) to the
Participant under the Company’s 2013 Stock Incentive Plan (the “Equity Plan”). 
Any term that is capitalized but not defined herein shall have the meaning given
to such term in the Equity Plan.

 

1.                                     Staking Grant Market Share Unit Award. 
This Award consists of a number of market share units (the “MSUs”) set forth in
the Notice of Grant (such number of MSUs, the “Target Shares”).

 

2.                                     Threshold Section 162(m) Goal.

 

(a)                                No part of this Award shall vest and no
amount shall be paid (or shares delivered) in respect of this Award unless and
until the Committee certifies that the Company has achieved an adjusted
operating income for the [ ] fiscal year of [ ] (the “162(m) Goal”).  If the
162(m) Goal is not achieved during the [ ] fiscal year, the Award shall be
immediately cancelled and the Participant shall have no further rights with
respect to the Award.

 

(b)                               Once the Committee certifies that the
162(m) Goal has been achieved, the Participant’s entitlement to payment in
respect of the Award shall be determined in accordance with the terms of this
Grant Certificate.  In no event shall the Participant receive payment in respect
of the Award in an amount that exceeds the maximum amount allocated to the
Participant in the Committee’s resolution approving the establishment of the
162(m) Goal.

 

3.                                     Determination of Earned MSUs.

 

(a)                                The “Performance Period” - [ ]

 

(b)                               The number of MSUs earned for each Performance
Period shall equal (1) the Target Shares for that Performance Period multiplied
by (2) the Settlement Price for that Performance Period divided by (3) the Grant
Price; provided that the number of MSUs earned for any Performance Period may
not be less than 30% or more than 200% of the Target Shares for that Performance
Period (the “Earned MSUs” for that Performance Period).

 

(c)                                The Earned MSUs for a Performance Period
shall be determined by the Committee within 60 days following the end of the
Performance Period.  The date the Committee determines the number of Earned
Performance Shares for each performance period is the “Vesting Date”.

 

(d)                               The following terms have the meanings
indicated below:

 

--------------------------------------------------------------------------------


 

(1)                               “Average Price” for any day means the average
official closing price per share over the 40 consecutive trading days ending
with and including that day (or, if there is no official closing price on that
day, the last trading day before that day).

 

(2)                               “Cause” and “Good Reason” have the meanings
provided in the Executive Severance Agreement between the Participant and the
Company (as it may be amended, replaced or supplemented in accordance with its
terms); provided that if there is no Executive Severance Agreement between the
Participant and the Company, then Cause shall mean:

 

(a)                                the Participant’s willful and intentional
repeated failure or refusal, continuing after notice that specifically
identifies the breach(es) complained of, to perform substantially his or her
material duties, responsibilities and obligations (other than a failure
resulting from the Participant’s incapacity due to physical or mental illness or
other reasons beyond the control of the Participant), and which failure or
refusal results in demonstrable direct and material injury to the Company or any
of its affiliates;

 

(b)                               any willful or intentional act or failure to
act involving fraud, misrepresentation, theft, embezzlement, dishonesty or moral
turpitude (collectively, “Fraud”) which results in demonstrable direct and
material injury to the Company or any of its respective affiliates;

 

(c)                                the Participant’s conviction of (or a plea of
nolo contendere to) an offense which is a felony in the jurisdiction involved or
which is a misdemeanor in the jurisdiction involved but which involves Fraud; or

 

(d)                               the Participant’s material breach of a written
policy of the Company or the rules of any governmental or regulatory body
applicable to the Company.

 

For purposes of this definition, no act, or failure to act, on the Participant’s
part shall be deemed “willful” or “intentional” unless done, or omitted to be
done, by the Participant without reasonable belief that the Participant’s action
or omission was in the best interests of the Company.

 

and “Good Reason” shall mean the occurrence of one or more of the following
events:

 

(a)                                the Participant experiences a material
diminution in duties or responsibilities, without the Participant’s consent
(provided that a change in reporting structure shall not be deemed a diminution
in duties or responsibilities);

 

(b)                               the Company moves the Participant’s work
location or its principal offices by more than 100 miles (provided that such

 

-2-

--------------------------------------------------------------------------------


 

move increases the Participant’s commuting distance by more than 100 miles);

 

(c)                                a material reduction in the Participant’s
base salary; or

 

(d)                               a material breach by the Company of any of its
material obligations under any employment agreement between the Participant and
the Company then in effect;

 

provided, however, that no event or condition shall constitute Good Reason
unless (x) the Participant gives the Company a written notice of termination for
Good Reason no fewer than 30 days prior to the date of termination and not more
than 90 days after the initial existence of the condition giving rise to Good
Reason, and (y) the grounds for termination (if susceptible to correction) are
not corrected by the Company within 30 days of its receipt of such notice.

 

(3)                               “Determination Date” for any Performance
Period means the last day of that Performance Period.

 

(4)                               “Grant Price” shall be the Average Price for
the Grant Date.

 

(5)                               “Settlement Price” for any Determination Date
means the Average Price for that Determination Date.

 

4.                                     Adjustments.

 

(a)                                No adjustments may be made to the
162(m) Goal.

 

(b)                               Notwithstanding anything to the contrary
contained herein, pursuant to Section 3.7 of the Equity Plan, the Committee
shall adjust this Award to reflect any dividend, stock split, reverse stock
split, recapitalization, merger, consolidation, combination, exchange of shares
or similar corporate change, in such manner as the Committee may deem
appropriate, in its sole discretion, to prevent the enlargement or dilution of
the Participant’s rights.

 

5.                                     Settlement of Award.  The Participant’s
Earned MSUs shall be settled by delivery of shares of Common Stock, on a
one-for-one basis, as soon as administratively possible following the applicable
Vesting Date, and in no event later than 74 days following the year in which the
applicable Vesting Date occurred; provided that settlement shall be subject in
all respects to Section 2 and no delivery of shares may occur before the
Committee certifies whether the 162(m) Goal has been achieved (which
determination will occur no later than the Determination Date for the first
Performance Period).  Shares of Common Stock shall be issued by the Company in
the name of the Participant by electronic book-entry transfer or credit of such
shares to an account of the Participant maintained with a brokerage firm or
other custodian as the Company determines.  Alternatively, in the Company’s sole
discretion, such issuance may be effected in such other manner (including
through physical certificates) as the Company may determine.

 

6.                                     Termination of Employment; Change in
Control.

 

-3-

--------------------------------------------------------------------------------


 

(a)                                Except as set forth in Sections 6(b) and (c),
if the Participant’s employment terminates for any reason prior to a Vesting
Date, the Target Shares for that Performance Period shall be forfeited, there
shall be no Earned MSUs for those Target Shares and the portion of the Award
represented thereby (or the entire Award for a termination on or before the
first Determination Date) shall be cancelled and the Participant shall have no
rights with respect to the Award.

 

(b)                               If the Participant’s employment is terminated
by the Company without Cause or pursuant to the Participant’s resignation for
Good Reason then:

 

(1)                               If the termination date is on or before the
Vesting Date with respect to the first Performance Period, then the Earned MSUs
shall equal the number of Earned MSUs the Participant would have vested in if
the Participant remained employed through the Vesting Date with respect to the
first Performance Period, as determined on the Vesting Date, prorated by
multiplying that number of Earned MSUs by (1) the number of days during the
first Performance Period up to and including the date of termination and
dividing by (2) the total number of scheduled days in the first Performance
Period without giving effect to this Section 6(b).  Following the Vesting Date,
the prorated Earned MSUs shall be settled in accordance with Section 5, and any
remaining Target Shares shall be forfeited in accordance with Section 6(a).

 

(2)                               If the termination date is after the Vesting
Date with respect to the first Performance Period, then the Earned MSUs shall
equal the number of Earned MSUs the Participant would have vested in with
respect to the second Performance Period if the Participant remained employed
through the Vesting Date with respect to the second Performance Period, as
determined on the Vesting Date, prorated by multiplying that number of Earned
MSUs by (1) the number of days during the second Performance Period up to and
including the date of termination and dividing by (2) the total number of
scheduled days in the second Performance Period without giving effect to this
Section 6(b).  Following the Vesting Date, the prorated Earned MSUs shall be
settled in accordance with Section 5, and any remaining Target Shares shall be
forfeited in accordance with Section 6(a).

 

(c)                                Change in Control.  In the event the
Participant’s employment is terminated by the Company (or its acquiror) without
Cause or pursuant to the Participant’s resignation for Good Reason on or within
two years following a Change in Control, each Performance Period shall be deemed
to have been completed, the date of termination shall become the Date of
Determination for each Performance Period, all unvested Target Shares shall be
deemed to be Earned MSUs, and the Participant shall vest in that number of
Earned MSUs as of the date of such termination (or, if later, Change in
Control).  In the event that the Earned MSUs become vested in accordance with
this Section 6(c), such shares shall be settled in accordance with Section 5.

 

7.                                     Nature of MSUs.  The Participant shall
have no rights as a stockholder with respect to this Award unless and until
Common Stock has been delivered to the Participant upon settlement of the
Award.  The MSUs are mere bookkeeping entries and represent only an unfunded and
unsecured obligation of the Company to issue or deliver Common Stock on a future
date, subject to the terms and conditions hereof.  As a holder of MSUs, the
Participant has no rights other than the rights of a general creditor of the
Company.  The MSUs carry neither voting rights nor rights to cash or other
dividends.

 

-4-

--------------------------------------------------------------------------------


 

8.                                     Plan Provisions to Prevail.  The Award is
subject to all of the terms and provisions of the Equity Plan and is subject to
all of the terms and provisions therein.  In the event of any inconsistency
between the provisions of the Grant Certificate and the Equity Plan, the
provisions of the Equity Plan shall govern.

 

9.                                     Withholding Taxes.  Shares of Common
Stock delivered pursuant to this Award shall be subject to applicable
withholding taxes and the Company shall withhold from the delivery of Common
Stock pursuant hereto shares having a value equal to the minimum amount of
federal, state and other governmental tax withholding requirements related
thereto.  If Participant fails to comply with his or her obligations in
connection with the applicable withholding or other mandatory tax, the Company
may refuse to deliver any shares of Common Stock pursuant to this Award.  Such
shares shall be valued at their Fair Market Value as of the date on which the
amount of tax to be withheld is determined.  Fractional share amounts shall be
settled in cash.  In lieu of such withholding, the Participant may elect, and
the Company may require as a condition of delivery, that the Participant remit
to the Company an amount in cash sufficient in the opinion of the Company to
satisfy all or any portion of such tax withholding requirements.

 

10.                              Nature of Payments.  The grant of this Award is
in consideration of services to be performed by the Participant for the Company
and constitutes a special incentive payment.  The Award does not constitute
salary, wages, regular compensation or contractual compensation for the year of
grant or any subsequent year.  The parties agree that the Award is not to be
included in or taken into account in computing the amount of salary or
compensation of the Participant for the purposes of determining (1) any pension,
retirement, profit-sharing, bonus, life insurance or other benefits under any
pension, retirement, profit-sharing, bonus, life insurance or other benefit plan
of the Company, (2) any severance or other amounts payable under any other
agreement between the Company and the Participant, or (3) any other employment
related rights or benefits under law or any plan, program or agreement.  No
claim or entitlement to compensation or damages shall arise from forfeiture of
this Award resulting from termination of employment.  For purposes of clarity,
the Participant’s right to vest in the Award terminates upon the date upon which
he or she no longer actively provides services to the Company, except as
expressly provided herein, and does not continue during any notice or severance
period.  The Company is not responsible for any changes in the value of this
Award due to foreign exchange rate fluctuations.

 

11.                              Administration.  By accepting the grant of this
Award, the Participant agrees that no member of the Committee shall be liable
for any action or determination made in good faith with respect to the Equity
Plan or any award thereunder or the Grant Certificate.  Any action taken or
decision made by the Company, the Board or the Committee or its delegates
arising out of or in connection with the construction, administration,
interpretation or effect of the Award or the Grant Certificate shall lie within
its sole and absolute discretion, shall not require the Participant’s consent
and shall be final, conclusive and binding upon the Participant and all persons
claiming under or through the Participant.  Any certifications by the Committee
pursuant to the Award shall be determined in writing and may be in any form
determined by the Committee (including as part of applicable meeting minutes). 
By accepting this Award, the Participant and each person claiming under or
through the Participant shall be conclusively deemed to have indicated
acceptance and ratification of, and consent to, any action taken or decision
made under the Award or the Grant Certificate by the Company, the Board or the
Committee or its delegates.

 

-5-

--------------------------------------------------------------------------------


 

12.                              Notices.  Any notice to be given to the Company
hereunder shall be in writing and shall be addressed to the Corporate Secretary,
Kate Spade & Company, 5901 Westside Avenue, North Bergen, NJ 07047, or at such
other address as the Company may hereafter designate to the Participant by
notice as provided in this Section 12.  Any notice to be given to the
Participant hereunder shall be addressed to the Participant’s home address of
record, or at such other address as the Participant may hereafter designate to
the Company by notice as provided herein.  A notice shall be deemed to have been
duly given when personally delivered or mailed by registered or certified mail
to the party entitled to receive it.

 

13.                              Right of Discharge Preserved.  The grant of the
Award and the terms set forth in the Grant Certificate shall not confer upon the
Participant the right to continue in the employ or other service of the Company,
and shall not affect any right which the Company may have to terminate such
employment or service.

 

14.                              Successors and Assigns.  The terms of the Grant
Certificate shall be binding upon and inure to the benefit of the Company and
the successors and assigns of the Company.  Except as otherwise determined by
the Committee in its sole discretion, the Participant’s rights and interests
under the Award and the Grant Certificate may not be sold, assigned,
transferred, or otherwise disposed of, or made subject to any encumbrance,
pledge, hypothecation or charge of any nature.  If the Participant (or those
claiming under or through the Participant) attempts to violate this Section 14,
such attempted violation shall be null and void and without effect, and the
Company’s obligation to make any payment to the Participant (or those claiming
under or through the Participant) hereunder shall terminate.

 

15.                              No Right to Future Awards.  The Award is a
discretionary award.  Neither the Grant Certificate or the Equity Plan, nor the
grant of the Award confers on the Participant any right or entitlement to
receive another award under the Equity Plan or any other plan at any time in the
future or with respect to any future period.

 

16.                              Governing Law.  The Award and the Grant
Certificate shall be interpreted, construed and administered in accordance with
the laws of the State of Delaware.

 

17.                              Entire Agreement.  The Grant Certificate and
the Equity Plan constitute the entire agreement between the parties hereto with
regard to the subject matter hereof.  They supersede all other agreements,
representations or understandings (whether oral or written and whether express
or implied) that relate to the Award.  By accepting the Award, the Participant
shall be deemed to accept all of the terms and conditions of the Grant
Certificate and the Equity Plan.

 

18.                              Amendments.  Notwithstanding any provision set
forth in the Grant Certificate or the Equity Plan and subject to all applicable
laws, rules and regulations, the Committee shall have the power to:  (1) alter
or amend the terms and conditions of the Award in any manner consistent with the
provisions of Section 3.1 of the Equity Plan; (2) without the Participant’s
consent, alter or amend the terms and conditions of the Award in any manner that
the Committee considers necessary or advisable, in its sole discretion, to
comply with, or take into account changes in, or interpretations or rescissions
of, applicable tax laws, securities laws, employment laws, accounting rules or
standards and other applicable laws, rules, regulations, guidance, ruling,
judicial decision or legal requirement; (3) ensure that the Awards are not
subject to federal, state, local or foreign

 

-6-

--------------------------------------------------------------------------------


 

taxes prior to settlement or payment, as applicable; or (4) without the
Participant’s consent, waive any terms and conditions that operate in favor of
the Company.  Any alteration or amendment of the terms of the Awards by the
Committee shall, upon adoption, become and be binding on all persons affected
thereby without requirement for consent or other action with respect thereto by
any such person.  The Committee shall give notice to the Participant of any such
alteration or amendment as promptly as practicable after the adoption thereof.

 

19.                              Transferability.  Before the issuance of shares
of Common Stock in settlement of this Award, the Award shall not be subject in
any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by the Participant’s creditors or by the
Participant’s beneficiary, except (1) transfer by will or by the laws of descent
and distribution or (2) transfer by written designation of a beneficiary, in a
form acceptable to the Company, with such designation taking effect upon the
Participant’s death.  All rights with respect to this Award shall be exercisable
during the Participant’s lifetime only by the Participant or the Participant’s
guardian or legal representative.

 

20.                              Clawback Policy; Right of Recapture.

 

(a)                                Notwithstanding anything to the contrary in
this Grant Certificate, all MSUs or shares of Common Stock issued in settlement
of this Award shall be subject to any clawback policy adopted by the Company
from time to time (including, but not limited to, any policy adopted in
accordance with the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law), regardless of whether the policy is adopted after the
date on which the MSUs are granted, vest, or are settled by the issuance of
shares of Common Stock.

 

(b)                               Notwithstanding anything to the contrary in
this Grant Certificate, all MSUs payable or shares of Common Stock issued in
settlement of this Award shall be subject to the right of recapture as set forth
in Section 2.11 of the Equity Plan.

 

21.                              Securities Law Compliance.  Notwithstanding
anything to the contrary contained herein, no shares of Common Stock shall be
issued to the Participant upon vesting of this Award unless the Common Stock is
then registered under the Securities Act of 1933 or, if such Common Stock is not
then so registered, the Company has determined that such vesting and issuance
would be exempt from the registration requirements of the Securities Act.  By
accepting this Award, the Participant agrees not to sell any of the shares of
Common Stock received under this Award at a time when applicable laws or Company
policies prohibit a sale.

 

22.                              Section 409A.

 

(a)                                This Award is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder (the “Code”) so as not to
be subject to taxes, interest or penalties under Section 409A of the Code.  This
Grant Certificate shall be interpreted and administered to give effect to such
intention and understanding and to avoid the imposition on the Participant of
any tax, interest or penalty under Section 409A of the Code in respect of the
Award.

 

-7-

--------------------------------------------------------------------------------


 

(b)                               Notwithstanding anything else herein to the
contrary, any payment scheduled to be made to the Participant after the
Participant’s separation from service shall not be made until the date six
months after the date of the Participant’s separation from service to the extent
necessary to comply with Section 409A(a)(B)(i) and applicable Treasury
Regulations.  Following any such six-month delay, all such delayed payments
shall be paid in a single lump sum on the date six months after the
Participant’s separation from service.  For purposes of the Award, “separation
from service” with the Company means a separation from service as defined in
Section 409A of the Code determined using the default provisions set forth in
Treasury Regulation §1.409A-1(h) or any successor regulation thereto.  The
provisions of this paragraph shall only apply if, and to the extent, required to
avoid the imputation of any tax, penalty or interest pursuant to Section 409A of
the Code.

 

(c)                                If any provision of the Grant Certificate or
the Equity Plan would, in the reasonable, good faith judgment of the Committee,
result or likely result in the imposition on the Participant, a beneficiary or
any other person of any additional tax, accelerated taxation, interest or
penalties under Section 409A of the Code, the Company may modify the terms of
the Grant Certificate, or may take any other such action, without the
Participant’s consent, a beneficiary or such other person, in the manner that
the Company may reasonably and in good faith determine to be necessary or
advisable to avoid the imposition of such additional tax, accelerated taxation,
interest, or penalties or otherwise comply with Section 409A of the Code.  This
Section 22 does not create an obligation on the part of the Company to modify
the Grant Certificate and does not guarantee that the Award shall not be subject
to additional taxes, accelerated taxation, interest or penalties under
Section 409A of the Code.

 

 

[Remainder of Page Intentionally Left Blank]

 

-8-

--------------------------------------------------------------------------------


 

 

KATE SPADE & COMPANY

 

By the Compensation Committee
of the Board of Directors:

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signature

 

 

 

 

 

 

 

Name:

[Name]

 

 

 

 

 

 

 

 

Consented and Agreed to:

 

 

 

 

 

 

 

 

 

 

 

[by physical signature]

 

--------------------------------------------------------------------------------